DETAILED ACTION
Status of Claims
This Office action is in response to the preliminary amendment filed on 09/15/2020. Claims 1-12 are presently pending and are presented for examination.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The Information Disclosure Statement submitted on 09/15/2020 is in compliance with 37 C.F.R. 1.97 and is being considered by the examiner.
Specification
The use of the terms “Zig-Bee,” “Bluetooth,” and “Wi-Fi,” which are trade names or marks used in commerce, has been noted in this application. The terms should be accompanied by the generic terminology; furthermore, the terms should be capitalized wherever they appear or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM, or ® following the terms.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.
Claim Objections
Claims 1, 4, and 11 are objected to because of the following informalities:
In the second paragraph of claim 1, the phrase “wherein the plurality of sensor elements are arranged” should be replaced with “wherein the plurality of sensor elements is arranged.”
The “IR” and “LIDAR” abbreviations in claim 4 should be defined.
It appears that the second bullet point of claim 11 should be split into two separate bullet points, one being “routing route recommendations” and the other being “indicating a travel time to a next destination on road signs.”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art. The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations use a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitations are:
“the evaluation device is configured such that an event or state is determinable from the detected measured parameter” (claim 1)
“a communication device for generating a first communication connection between the sensor elements, wherein the communication device is configured to transfer or receive a status information of one or several sensor elements or the event or the state” (claim 6)
“a communication device for generating a second communication connection between a sensor element and a cloud server or gateway, wherein the communication device is configured to transfer or receive a status information of one or several sensor elements or the event or the state” (claim 7)
“a communication device for generating a third wireless communication connection between a sensor element and a vehicle or an airplane, wherein the communication device is configured to transfer or receive the event or state” (claim 7)
“generating a warning and issuing the warning by means of a warning device” (claim 9)
Because these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification (p. 24, fourth white bullet point: “The communication device is particularly a telecommunication device of 3G, 4G, 5G or a further generation. However, further radio connections are also possible.” Further, p. 7, second paragraph: “Preferably, at least one, several or all sensor elements comprise a warning device, wherein the warning device is connected to the evaluation device and generates a warning in case of a given event or state. The warning can be particularly an optical warning, for example in form of one or several LEDs or other light sources, or an acoustic warning tone.”) as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may: (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1:
In claim 1, the recitation that “the evaluation device is configured such that an event or state is determinable from the detected measured parameter” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Although the description lists the functions of the evaluation device, there is no clear link to the structure for performing the claimed functions. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)	Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)	Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)	Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)	Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)	Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
Regarding claims 2-12:
Since the independent claim 1 is rejected as being indefinite under 35 U.S.C. 112(b), claims 2-12 are also rejected under 35 U.S.C. 112(b), because of their dependency upon a rejected claim.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2 and 4-12 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Wong et al. (US 2018/0253964 A1), hereinafter Wong.
Regarding claim 1:
		Wong discloses the following limitations:
“A device for monitoring the state of roads, infrastructure and traffic, comprising a plurality of sensor elements, wherein the plurality of sensor elements are arranged along at least one section of a road or a traffic route.” (See at least Wong ¶ 28 and FIG. 1 reproduced below: “In this illustration, the traffic sensor unit 150 is installed on the surface of the road 120 along lane markers 130 that divide the road surface into lanes. The traffic sensor unit 150 may be one of many traffic sensor units in a traffic monitoring and warning system.”)

    PNG
    media_image1.png
    541
    550
    media_image1.png
    Greyscale

“wherein the plurality of sensor elements each comprise: a housing having an underside and an upper side.” (See at least Wong FIG. 3 reproduced below, which illustrates one of the traffic sensor units.)

    PNG
    media_image2.png
    665
    496
    media_image2.png
    Greyscale


“at least one sensor for detecting a measured parameter, wherein the at least one sensor is connected to an evaluation device arranged inside the housing, wherein the evaluation device is configured such that an event or state is determinable from the detected measured parameter.” (See at least Wong ¶ 43: “A traffic sensor unit further includes embedded processor capability to monitor the rate of change of sensor data, such as change in a magnetic field or movement of infrared heat sources. Further, the embedded processor includes capability to monitor received message transmissions. In some embodiments, the processor is operable to determine a traffic state based on the sensor data and received messages.” This processor corresponds to the claimed “evaluation device.”)
	Regarding claim 2:
Wong discloses the “device according to claim 1,” and Wong further discloses “wherein at least one sensor element comprises a solar cell, wherein the solar cell is arranged at the upper side of the housing or comprises a wired power supply.” (See at least Wong ¶ 38 and FIG. 3: “In some embodiments, the traffic sensor unit 300 further includes a power production component or means, which may include, but it not limited to, a solar cell 320.”)
Note that under the broadest reasonable interpretation (BRI) of claim 2, consistent with the specification, the sensor element comprising a solar cell or a wired power supply is treated as an alternative limitation. The applicant has elected to use the word “or” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “solar cell” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 4:
Wong discloses the “device according to claim 1,” and Wong further discloses “wherein at least one sensor element comprises at least one of the following sensor types as a sensor: temperature sensor, humidity sensor, air pressure sensor, motion sensor, acceleration sensor, microphone, brightness sensor, IR sensor, ultrasonic sensor, anemometer, LIDAR, radar, precipitation sensor, Hall sensor, inductive or capacitive sensor, magnetic field sensor, ammeter, voltmeter, location sensor, camera and optical sensor, sound level sensor, sensor for detecting air quality and sensor for detecting chemical substances.” (See at least Wong ¶ 38: “In some embodiments, the traffic sensor unit 300 includes one or more sensors, which may include, but is not limited to, infrared sensors 310.”)
Note that under the BRI of claim 4, consistent with the specification, the sensor element comprising “at least one of the following sensor types as a sensor: temperature sensor, humidity sensor, air pressure sensor, motion sensor, acceleration sensor, microphone, brightness sensor, IR sensor, ultrasonic sensor, anemometer, LIDAR, radar, precipitation sensor, Hall sensor, inductive or capacitive sensor, magnetic field sensor, ammeter, voltmeter, location sensor, camera and optical sensor, sound level sensor, sensor for detecting air quality and sensor for detecting chemical substances” is treated as an alternative limitation. The applicant has elected to use the phrase “at least one” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “IR sensor” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 5:
Wong discloses the “device according to claim 1,” and Wong further discloses “wherein at least one sensor element comprises a warning device, wherein the warning device is connected to the evaluation device and a warning is generated for the given event or state.” (See at least Wong ¶¶ 38-39: “In some embodiments, the traffic sensor unit 300 further includes a power production component or means, which may include, but it not limited to, a solar cell 320; and an alert mechanism, which may include, but is not limited to, an alert strobe 330… In some embodiments, a traffic sensor unit 300 is designed and implemented to warn drivers regarding dangerous traffic conditions.” The alert strobe corresponds to the claimed “warning device.”)
	Regarding claim 6:
Wong discloses the “device according to claim 1,” and Wong further discloses “wherein more than one sensor element comprises a communication device for generating a first communication connection between the sensor elements, wherein the communication device is configured to transfer or receive a status information of one or several sensor elements or the event or the state.” (See at least Wong ¶¶ 26 and 44: “In some embodiments, a traffic sensor unit further includes a transmitter and receiver to communicate messages with other sensor units,” such that “A traffic sensor unit further includes communication capability to transmit traffic alert messages via a wireless connection to other traffic sensor units and to a central traffic control station, as needed.” The transmitter corresponds to the claimed “communication device.”)
	Regarding claim 7:
Wong discloses the “device according to claim 1,” and Wong further discloses “wherein at least one sensor element comprises a communication device for generating a second communication connection between a sensor element and a cloud server or gateway, wherein the communication device is configured to transfer or receive a status information of one or several sensor elements or the event or the state.” (See at least Wong ¶¶ 65 and 70: “In some embodiments, the system may further include one or more central traffic control stations 705 (which may be referred to herein as a station), wherein the station 705 is operable to wirelessly transmit and receive traffic alert messages with the one or more of the traffic sensor units 770.” Further, “In some embodiments, the traffic sensor units 770 and central traffic control station 705 may be linked utilizing Internet of Things technology.”)
	Regarding claim 8:
Wong discloses the “device according to claim 1,” and Wong further discloses “wherein at least one sensor comprises a communication device for generating a third wireless communication connection between a sensor element and a vehicle or an airplane, wherein the communication device is configured to transfer or receive the event or state.” (See at least Wong ¶ 33: “In some embodiments, in parallel with the visual warning display, a traffic sensor unit is further operable to broadcast the road conditions and alert vehicles equipped with smart devices, such as smart watches, smart phones, and in-vehicle information systems.”)
	Regarding claim 9:
Wong discloses a “method for monitoring a state of roads, infrastructure and traffic with a device according to claim 1,” and Wong further discloses the following limitations:
“in which one of the plurality of sensor elements detects the event or the state.” (See at least Wong ¶ 43: “A traffic sensor unit further includes embedded processor capability to monitor the rate of change of sensor data, such as change in a magnetic field or movement of infrared heat sources. Further, the embedded processor includes capability to monitor received message transmissions. In some embodiments, the processor is operable to determine a traffic state based on the sensor data and received messages.”)
“and at least one of the following steps is performed depending on the detected event or state: - generating a warning and issuing the warning by means of a warning device; - transferring a status information of at least one sensor element or of the detected event or state or of a measured parameter detected by a sensor element to a cloud sever; - transferring the detected event or state or the measured parameter detected by the sensor element to an autonomous vehicle or an autonomous airplane.” (See at least Wong ¶¶ 38-39: “In some embodiments, the traffic sensor unit 300 further includes a power production component or means, which may include, but it not limited to, a solar cell 320; and an alert mechanism, which may include, but is not limited to, an alert strobe 330… In some embodiments, a traffic sensor unit 300 is designed and implemented to warn drivers regarding dangerous traffic conditions.” The use of the alert strobe corresponds to the claimed “generating a warning and issuing the warning by means of a warning device.”)
Note that under the BRI of claim 9, consistent with the specification, the recitation that “at least one of the following steps is performed depending on the detected event or state: - generating a warning and issuing the warning by means of a warning device; - transferring a status information of at least one sensor element or of the detected event or state or of a measured parameter detected by a sensor element to a cloud sever; - transferring the detected event or state or the measured parameter detected by the sensor element to an autonomous vehicle or an autonomous airplane” is treated as an alternative limitation. The applicant has elected to use the phrase “at least one” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only the “generating a warning and issuing the warning by means of a warning device” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 10:
Wong discloses the “method according to claim 9,” and Wong further discloses the following limitations: 
“in which, upon occurrence of the event or state, the event or state is transferred to a vehicle or airplane.” (See at least Wong ¶ 86-87: “In some embodiments, a traffic alert message includes at least the following: an alert notice regarding a detected abnormal traffic condition; and a location of the abnormal traffic condition. In some embodiments, the traffic sensor unit is further to broadcast a traffic advisory message for receipt of an electronic device within a motor vehicle.”)
“and at least one of the following steps is performed depending on the event or state: - generating the warning in the vehicle or airplane: - changing a driving route or flight route; - adjusting the determined destination arrival time; - changing direction of travel, driving speed or another driving parameter; - changing flight direction, flight speed, flight altitude or another flight parameter.” (See at least Wong ¶ 53: “In some embodiments, a traffic sensor unit can further broadcast traffic advisory messages for the use of motor vehicle operation. In an example, a smart car operating system, such as a smart phone, in-car navigating system, may utilize the broadcast traffic advisory messages to take safety actions… In some embodiments, a broadcast traffic advisory message may include more detailed information than is expressed by the warning strobes, such as, for example, whether the driver should stop the car, or should reduce vehicle speed to a certain recommended safe travel speed. In some embodiments, the traffic sensor unit may calculate the safe travel speed and broadcast such information.” The warning to slow down or stop teaches “changing… driving speed” as claimed.)
Note that under the BRI of claim 10, consistent with the specification, the recitation that “at least one of the following steps is performed depending on the event or state: - generating the warning in the vehicle or airplane: - changing a driving route or flight route; - adjusting the determined destination arrival time; - changing direction of travel, driving speed or another driving parameter; - changing flight direction, flight speed, flight altitude or another flight parameter” is treated as an alternative limitation. The applicant has elected to use the phrase “at least one” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “changing direction of travel, driving speed or another driving parameter” has been addressed here, the claim is still rejected in its entirety.
	Regarding claim 11:
Wong discloses the “method according to claim 9,” and Wong further discloses the following limitations:
“in which the status information or the event or the state is transferred to the cloud server or gateway.” (See at least Wong ¶¶ 65 and 70: “In some embodiments, the system may further include one or more central traffic control stations 705 (which may be referred to herein as a station), wherein the station 705 is operable to wirelessly transmit and receive traffic alert messages with the one or more of the traffic sensor units 770.” Further, “In some embodiments, the traffic sensor units 770 and central traffic control station 705 may be linked utilizing Internet of Things technology.”)
“and at least one of the following steps is performed depending on the status information or the event or the state: - detecting a traffic volume; - routing route recommendations, indication of travel time on road signs to a next destination; - retracing a travelling of a vehicle or airplane within the at least one section; - initiating an emergency call in case of an accident; - generating the warning on a display panel; - transmitting the warning to a control center; - initiating a maintenance of a sensor element; - evaluating an extensive sound level measurement; - initiating a road maintenance in case of damages to the road or adjoining structures; and - initiating and coordinating operational services for guaranteeing a safe use of the road or the traffic route.” (See at least Wong ¶ 32: “When cars are slowing down, or stopped due to unforeseen road or weather conditions, the traffic sensor unit will detect the traffic flow condition, and turn on the visual warning display (such as turning on a flashing red strobe on the housing of the traffic sensor unit), to warn the drivers of oncoming motor vehicle traffic to slow down or stop.” This teaches “generating the warning on a display panel” as claimed.)
Note that under the BRI of claim 11, consistent with the specification, the recitation that “at least one of the following steps is performed depending on the status information or the event or the state: - detecting a traffic volume; - routing route recommendations, indication of travel time on road signs to a next destination; - retracing a travelling of a vehicle or airplane within the at least one section; - initiating an emergency call in case of an accident; - generating the warning on a display panel; - transmitting the warning to a control center; - initiating a maintenance of a sensor element; - evaluating an extensive sound level measurement; - initiating a road maintenance in case of damages to the road or adjoining structures; and - initiating and coordinating operational services for guaranteeing a safe use of the road or the traffic route” is treated as an alternative limitation. The applicant has elected to use the phrase “at least one” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “generating the warning on a display panel” has been addressed here, the claim is still rejected in its entirety.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wong as applied to claim 1 above, and further in view of Peddie et al. (US 2005/0270175 A1), hereinafter Peddie.
Regarding claim 3:
Wong discloses the “device according to claim 1,” but does not specifically disclose “wherein at least one sensor element comprises a reflector element.” However, Peddie does teach this limitation. (See at least Peddie ¶ 124: “One or more of the traffic visual indicator devices 24 may also include a reflective mechanism to highlight its location even when not being actively used for providing visual communications. This reflective mechanism may be a standard plastic reflector adhered to the body of the traffic visual indicator device 24, may face one or more directions, and may be one or more colors.”)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the device disclosed by Wong by incorporating a reflector as taught by Peddie, because the reflector can help highlight the traffic indicator’s “location even when not being actively used for providing visual communications.” (See at least Peddie ¶ 124.)
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wong as applied to claim 1 above, and further in view of Rakata et al. (WO 2014/018955 A1), hereinafter Rakata.
Regarding claim 12:
Wong discloses the “method according to claim 1,” and Wong further discloses that “at least one of the following steps is performed depending on the event or state: - generating a weather warning; - generating a weather forecast.” (See at least Wong ¶ 32: “When cars are slowing down, or stopped due to unforeseen road or weather conditions, the traffic sensor unit will detect the traffic flow condition, and turn on the visual warning display (such as turning on a flashing red strobe on the housing of the traffic sensor unit), to warn the drivers of oncoming motor vehicle traffic to slow down or stop.” This at least teaches the generation of a weather warning as claimed.)
Note that under the BRI of claim 12, consistent with the specification, the recitation that “at least one of the following steps is performed depending on the event or state: - generating a weather warning; - generating a weather forecast” is treated as an alternative limitation. The applicant has elected to use the phrase “at least one” in the claim language, and therefore, the BRI covers the scenario in which only one of the limitations applies. Accordingly, while only “generating a weather warning” has been addressed here, the claim is still rejected in its entirety.
Wong does not specifically disclose that “the event or state is transmitted to a weather station.” However, Rakata teaches this limitation. (See at least Rakata ¶ 8: “meteorological information including wind speed, direction, and change (i.e., gustiness) plus temperature, humidity, barometric pressure, etc. can be sensed by three or more sensor pods placed along a runway (at least one at each end and another in the middle of a given runway). Data from these pods is then transferred to a computer receiver that processes the information into a concise, usable format that can be displayed to air traffic control, sent to runway digital display signs placed in proximity to runways for direct pilot reference, or posted to websites/internet locations that can then be used to wirelessly relay the information to any of a plethora of digital devices that can be accessed directly by a pilot.” The computer receiver that sends out the meteorological information reads on the claimed weather station.)
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Wong by transmitting the meteorological information to a computer receiver as taught by Rakata, because the receiver can process “the information into a concise, usable format that can be displayed to air traffic control, sent to runway digital display signs placed in proximity to runways for direct pilot reference, or posted to websites/internet locations that can then be used to wirelessly relay the information to any of a plethora of digital devices that can be accessed directly by a pilot.” This allows for pilots to access the weather information they need to avoid collisions “without burying pilots with too much information.” (See at least Rakata ¶¶ 4 and 7-8.)
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Tognazzini (US 5,771,484 A) discloses a system of traffic sensors for detecting environmental and road conditions and providing appropriate traffic information to drivers (Tognazzini col. 2 ll. 40-48). Also disclosed is the use of reflectors (Tognazzini col. 8 ll. 30-36).
Moran et al. (US 2016/0076207 A1), hereinafter Moran, discloses a system of roadway markers for propagating communications to one another and to an in-vehicle computing system (Moran Abstract). The roadway markers can be retro reflective markers (Moran ¶ 18) and are configured to sense environmental conditions (Moran ¶ 29).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Madison R Hughes whose telephone number is (571)272-7205. The examiner can normally be reached Monday - Thursday: 9:00 AM - 7:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 571-270-3832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/M.R.H./Examiner, Art Unit 3662                                                                                                                                                                                                        
/ANISS CHAD/Supervisory Patent Examiner, Art Unit 3662